DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 8, 15-16 and 18 Canceled.
Claims 1-2, 4-7, 11-14, 17 and 19-20 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is directed to “…detect light reflected from a scene illuminated by the predefined illumination pattern; and a processor configured to compute a depth map of the scene from the light based on an offset between an expected position of a detected pixel in the light pattern and an actual position of the detected pixel in the light pattern.” Which are features that are not anticipated nor obvious over the art of record. Independent claims 9-10 allowable for analogous reasons.  Dependent claims 2, 4-7, 11-14, 17 and 19-20 are allowed for the reasons concerning the independent claim. Also the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487